Citation Nr: 0420838
Decision Date: 07/29/04	Archive Date: 10/04/04

DOCKET NO. 99-07 379                        DATE JUL 29 2004


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a sinus disorder, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: Lisa A. Lee, Attorney

WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from September 1978 to August 1981 and from September 1990 to May 1991. He had service in Southwest Asia from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned at a Travel Board hearing in October 1999. A transcript of that hearing has been associated with the claims folder.

The Board remanded the case in February 2000. In a May 2001 decision, the Board denied service connection for both issues on appeal. The veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). In a January 2003 Order, the Court vacated the Board decision and remanded the case to the Board for compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002). In August 2003, the Board remanded the case to the RO for additional development, as well as VCAA compliance. The case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

-2



REMAND

During the May 1998 VA examination, fhe veteran indicated that he had undergone a VA Persian Gulf examination in January 1994. The examination report was apparently available to the examiner, but was not associated with the claims folder. In pleadings to the Court, it was noted that a copy of the January 1994 VA Persian Gulf examination report was submitted in the Supplemental Record on Appeal. It was conceded that the report was constructively before the Board at the time of its May 2001 decision, although the Board did not actually have a copy of the report. The Court's January 2003 Order indicated that it expected the Board to reexamine all the evidence of record when readjudicating the veteran's claim. In addition, the Board's August 2003 remand instructed the RO to consider the January 1994 VA Persian Gulf examination when readjudicating the case on remand. On review of the claims folder after its return from remand to the RO, the Board is unable to locate a copy of the examination report in question. In a disability compensation claim, VA's duty to assist includes obtaining relevant VA medical records. 38 U.S.C.A. § 5103A(c)(2) (West 2002). Moreover, a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id. Therefore, the case must again be remanded so that a copy of the January 1994 VA Persian Gulf examination may be associated with the claims folder.

In addition, in the August 2003 remand, the Board instructed the RO to advise the veteran in writing of the amendments to 38 C.F .R. § 3.317, effective June 10, 2003. See 68 Fed. Reg. 34,539 (June 10, 2003) (codified at 38 C.F.R. § 3.317(2) (2003)). These amendments added as a qualifying chronic disability for purposes of service connection medically unexplained chronic multi symptom illnesses, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome. The RO's letter of January 2004, which purports to provide this notice, does not do so. On remand, the RO should provide the notice as instructed in the August 2003 Board remand. Stegall, 11 Vet. App. at 271.

- 3 



Accordingly, the case is REMANDED for the following action:

1. The RO should inform the veteran in writing of the amendments to 38 C.F .R. § 3.13 7, concerning claims for disability due to undiagnosed illness, which became effective June 10,2003. See 68 Fed. Reg. 34,539 (June 10,2003) (codified at 38 C.F.R. § 3.317(2) (2003)).

2. The RO should secure the report of the January 1994 VA Persian Gulf examination and associate it with the claims folder.

3. After completing any additional necessary development, the RO should readjudicate the issues on appeal, to include consideration of the report of the January 1994 VA Persian Gulf examination and any other evidence received or secured since the last supplemental statement of the case. If the disposition of either issue remains unfavorable, the RO should furnish the veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for final appellate review, if in order. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

- 4



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

BETTINA S.CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 




